*184Opinion by
Oliver, P. J.
Two samples of the figures received in evidence were sent to the customs laboratory for analysis. The chemist’s report showed that the merchandise represented by the samples is made entirely of synthetic phenolic resin and that the synthetic resin does not serve as the binding agent. On the record presented and following Abstract 49907, said merchandise was held dutiable at 20 percent under paragraph 1558, as claimed. As to the items of mah jong sets, no proof having been submitted to overcome the presumption of correctness attaching to the collector’s classification, the claim as to said merchandise was overruled.